Citation Nr: 1100679	
Decision Date: 01/06/11    Archive Date: 01/14/11

DOCKET NO.  09-10 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

1.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for diabetes 
mellitus.

2.  Entitlement to service connection for diabetes mellitus (DM).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

S. Grabia, Counsel



INTRODUCTION

The Veteran served on active duty from May 1965 to May 1968.  He 
had service in the Republic of Vietnam during this period.

This appeal arises from an October 2007 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Louis, Missouri, which determined that new and material evidence 
to reopen the claim of entitlement to service connection for 
diabetes mellitus had not been received.


FINDINGS OF FACT

1.  In January 2006, the Board denied the petition for 
entitlement to service connection for diabetes mellitus, type II, 
including as secondary to exposure to herbicides.  This decision 
is final.

2.  Evidence received subsequent to the January 2006 Board 
decision was not previously before agency decision makers, is not 
cumulative or duplicative of evidence previously considered, 
relates to an unestablished fact necessary to substantiate the 
merits of the claim, and raises a reasonable possibility of 
substantiating the claim.



CONCLUSIONS OF LAW

1.  The January 2006 Board decision which denied the claim for 
service connection for diabetes mellitus, is final.  38 U.S.C.A. 
§ 7104 (West 2002 & Supp. 2010); 38 C.F.R. § 3.156 (2010).

2.  The criteria for reopening the claim seeking service 
connection for diabetes mellitus are met.  38 U.S.C.A. § 5108 
(West 2002 & Supp. 2010); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that VA has substantially satisfied the duties to 
notify and assist, as required by the Veterans Claims Assistance 
Act of 2000 (VCAA).  To the extent that there may be any 
deficiency of notice or assistance, there is no prejudice to the 
Veteran in proceeding with this appeal given the favorable nature 
of the Board's decision regarding reopening the Veteran's claim.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006).
 
Prior to the claim on appeal, the Board in January 2006 denied a 
claim seeking service connection for diabetes mellitus.  At that 
time the medical evidence of record consisted of service 
treatment records, VA outpatient records, and private treatment 
records.  

The service records showed that the Veteran served in Vietnam 
during the Vietnam War, but contained no reference to diabetes 
mellitus.  The post-service records contained a March 1993 
medical consultation by Harry Wadsworth, M.D., who was asked to 
consult on the Veteran's recent diagnosis of diabetes mellitus.  
He noted that the Veteran had a history of chronic and acute 
pancreatitis, and malabsorption pancreatic pseudocysts.  He 
recently underwent multiple procedures including a 95 percent 
pancreatic resection and splenectomy and subsequently required 
insulin.  Dr. Wadsworth's assessment was diabetes mellitus 
secondary to a history of acute and chronic pancreatitis, with a 
95 percent pancreatic resection.  He noted that the veteran would 
subsequently need insulin treatment.  Dr. Wadsworth also noted 
that the Veteran had been diagnosed with diabetes mellitus just 
that past summer.

A prior unappealed decision of the Board is final. 38 U.S.C.A. § 
7104 (West 2002 & Supp. 2010); 38 C.F.R. §, 20.1100 (2010).   
However, if new and material evidence is presented or secured 
with respect to a claim, which has been disallowed, VA shall 
reopen the claim and review the former disposition of the claim.  
Manio v. Derwinski, 1 Vet. App 145 (1991).  When determining  
whether additional evidence is new and material, VA must 
determine whether such evidence has been presented under 38 
C.F.R. § 3.156(a) in order to have a finally denied claim 
reopened under 38 U.S.C.A. § 5108; 38 C.F.R. § 20.1105 (2010).  

Service connection for diabetes mellitus was denied in a final 
January 2006 Board decision.  

The Veteran applied to reopen the denied claim in December 2006.  

By rating action in June 2007 the claim to reopen the Veteran's 
claim was denied as no new and material evidence had been 
provided.  

Subsequently the RO received a September 2007 letter from the 
Veteran's treating VA clinician which states that, "[The 
Veteran} is a patient in the VA medical center.  He has a 
diagnosis of diabetes and it is as likely as it is not likely 
related to Agent Orange."

Where new and material evidence is presented or secured with 
respect to claims which have been disallowed, the Secretary shall 
reopen the claims and review the former dispositions of the 
claims.   Evidence presented since the last final denial will be 
evaluated in the context of the entire record.  See Evans v. 
Brown, 9 Vet. App.  273 (1996).  New and material evidence means 
existing evidence that by itself, or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  38 C.F.R. § 3.156.  New and 
material evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial of 
the claim sought to be reopened, and it must raise a reasonable 
possibility of substantiating the claim.  Id.  The credibility of 
new evidence is to be presumed.  See Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

Evidence received since the January 2006 Board decision includes 
the aforementioned September 2007 VAMC clinician's letter which 
relates the Veteran's diabetes to exposure to Agent Orange.  That 
letter provides the opinion that the Veteran's diabetes was as 
likely as not to be related to the Veteran's Agent Orange 
exposure.  

As the September 2007 letter includes a medical nexus opinion 
relating the Veteran's diabetes mellitus Type II to Agent Orange 
exposure in service, it adds an element that was absent from the 
record at the time of the January 2006 Board decision.  It 
relates to an unestablished fact necessary to substantiate the 
claim, and is not cumulative.  Moreover, as the opinion holds out 
the potential for a relationship between diabetes mellitus and 
service, it raises a reasonable possibility of substantiating the 
claim.  As such, the criteria for reopening the claim seeking 
service connection for diabetes mellitus are met.  

The Board finds this evidence to be credible only for purposes of 
reopening this claim.  Thus, the Veteran's previously denied 
claim of entitlement to service connection for diabetes mellitus 
is reopened.


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for diabetes mellitus is 
reopened.  


REMAND

Upon preliminary review of the evidence of record, and based upon 
the new and material evidence noted above, the Board finds that 
further evidentiary development is necessary.  

The September 2007 VAMC clinician's opinion concluded that the 
Veteran's diabetes mellitus was as likely as not related to his 
service.  The examiner did not expand on this reasoning.  

The Board notes that prior medical opinions concluded that the 
Veteran's chronic pancreatitis first occurred as early as 1969, 
and was also possibly familial in nature, and that his diabetes 
was more likely secondary to his pancreatitis.  While diabetic 
symptomatology existed as early as 1984, it was not diagnosed 
until 1992.  

However, the Board acknowledges that the Veteran did serve in 
Vietnam with potential for Agent Orange exposure.  As such a 
remand is necessary to determine whether Agent Orange should be 
considered as the cause of the Veteran's diabetes, and if not, 
whether it may have contributed to the diabetes disease process, 
or accelerated the pancreatic disease process.  This then also 
raises an issue of aggravation of a preexisting disorder.  

There is no question that the Veteran is currently diagnosed as 
having diabetes mellitus.  Thus, the main issue before the Board 
is whether the Veteran's diabetes mellitus was caused, worsened, 
or presumed to have been caused by service.  

While suggesting the possibility of a relationship between the 
Veteran's diabetes and Agent Orange exposure in service, it is 
ultimately inconclusive.  Medical evidence which merely indicates 
that the particular disorder "may or may not" be related, is too 
speculative in nature to establish the presence of said disorder 
or the relationship thereto.  Tirpak v. Derwinski, 2 Vet. App. 
609 (1992).  Thus, while this opinion is adequate to reopen the 
claim, it is not adequate to support a grant of 
service connection.

However, the September 2007 VAMC opinion does provide a basis for 
obtaining a VA examination and opinion regarding nexus.  The VCAA 
and its implementing laws and regulations provide, generally, 
that an examination or opinion is necessary if the evidence of 
record contains competent evidence that the claimant has a 
current disability, or persistent or recurrent symptoms of 
disability; and establishes that the veteran suffered an injury 
or disease in service; indicates that the claimed disability or 
symptoms may be associated with the established injury, or 
disease in service or with another service-connected disability, 
but does not contain sufficient medical evidence for the 
Secretary to make a decision on the claim.  See 38 C.F.R. § 
3.159(c)(4).  

The threshold for finding that there "may" be a nexus between 
current disability or persistent or recurrent symptoms of 
disability and service is low.  Locklear v. Nicholson, 20 Vet. 
App. 410 (2006); McLendon v. Nicholson, 20 Vet. App. at 83.

The types of evidence that "indicate" that a current disability 
"may be associated" with military service include, but are not 
limited to, medical evidence that suggests a nexus but is too 
equivocal or lacking in specificity to support a decision on the 
merits, or credible evidence of continuity of symptomatology such 
as pain or other symptoms capable of lay observation.  McLendon, 
20 Vet. App. at 83.

Here, the September 2007 opinion meets the low threshold for 
affording the Veteran a VA examination.  

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  Obtain a medical opinion from an 
endocrine specialist.  If it is determined 
that additional examination of the Veteran 
is necessary to provide a reliable opinion, 
such examination should be scheduled.  The 
Veteran's claims folder and a copy of this 
REMAND must be provided to the examiner for 
review prior to completion of the review 
and/or examination.  Moreover, a notation 
to the effect that this record review took 
place must be included in the consultation/ 
examination report.  

The reviewer/examiner is asked to provide 
an opinion as to the causal role, if any, 
played by exposure to herbicides in 
Vietnam, during the Veteran's service, to 
his current diabetes mellitus, Type II, or 
in the "acceleration" of the pancreatic 
disease process.  If diabetes mellitus is 
found to have been accelerated either in 
onset or severity by exposure to 
herbicides, this finding should be 
explained in terms of the medical evidence 
and literature and/or generally accepted 
medical principles.  The opinion should be 
stated in terms of whether there is at 
least a 50 percent likelihood of a 
relationship.

2.  Readjudicate the claim on appeal.  If 
any benefit sought on appeal is not granted 
to the Veteran's satisfaction, he and his 
representative should be provided a 
supplemental statement of the case and an 
appropriate period of time for response.  
The case should then be returned to the 
Board for further consideration, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) 
(2010).



 Department of Veterans Affairs


